Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/21 has been entered. 
Status of claims
The amendment, Response and IDS filed on 1/29/21 is acknowledged. 
Claims 18 and 21 have been canceled.
Claims 15-17 have been withdrawn as being non-elected (see the Office action dated 4/30/20).
Claims 1-14, 19-20 and 22-23 are under examination in the instant office action. 
In response to the amendment, the following rejection under 35 USC 112, 2nd rejection has been withdrawn:

	Claim Rejections - 35 USC § 112 (b)

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The following prior art rejections replace all of the previous prior art rejections of record:
Claim Rejections - 35 USC § 112
Claims 19-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claims 19-20 and 22-23 are dependent upon claim 18, which has been canceled according to the amendment dated 1/29/21. Hence, the claims are considered indefinite. In order to advance the prosecution, the above claims have been construed to be dependent on claim 1. Applicants are required to correct the claim dependency. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 20 recites “from about 8% to 13% weight” with respect to anionic surfactants, which is the same that recited in claim 1. Thus, claim 20 does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-4, 8-14, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015204987 to Bluck et al., as evidenced by MIPA-laureth sulfate supplier distributor- CAS 83016-76-6 (Parchem fine & specialty chemicals- attached).
Bluck teaches shampoo care composition comprising anionic surfactant, amphoteric surfactant, conditioning care components and anti-dandruff active agents such as climbazole, ketoconazole, piroctone olamine etc (abstract) and thus meet instant claims 12-14. Bluck teaches anionic surfactants in amounts of 8-12 wt% that falls within the claimed from about 8% to 13% of claim 1(abstract; 0031); and anionic surfactants include alkyl ether sulfate [0004], MIPA-laureth sulfate [0028 & 0031]. For 

 While Bluck does not teach the instant claim limitations surfactant-soluble agent, Bluck teaches the same agents a claimed and hence the solubility is inherent to the active agents taught therein. The prior art is silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
wherein C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant wherein Ks' can be measured for any surfactant and surfactant-soluble agent combination and a deposition efficiency recited in claims 2-4. However, the i and Ksi) and thus, those are inherent features (claimed deposition efficiency and surfactant-soluble active concentration of claims 1-4 and 8-9 respectively) of the prior art composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). As such, the instant claims are anticipated by Bluck.


5.	Claims 1-5, 8-14, 19 and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2010/0310644. 

Instant claim 1 requires from about 8% to from about 25% of one or more surfactants, wherein the surfactant is anionic surfactants or combinations of anionic surfactants are from about 8% to 13% by weight. 
While Applicants stated in their Remarks dated (1/29/21) that the limitation from previous claim 21 has been incorporated into claim 1, it is noted that previously claim 21 
US2010/0310644 discloses a hair care composition (antidandruff shampoo) comprising 9% sodium laureth sulfate (anionic surfactant) and 0.8% piroctone olamine (composition 3 of Example 52) and a composition comprising 9% sodium laureth sulfate and 0.6% piroctone olamine (composition 4 of Example 52) (Abstract, [0525], and [0529]). 
The weight percentages of the surfactant and surfactant-soluble agent such as piroctone olamine fall within the claimed range recited in claims 1, 10-11 and 19 because from about 8% to 13% of claim 1.

  The surfactant to surfactant-soluble active concentration is 15:1 (9/0.6) by weight or 11.25:1 (9/0.8). The exemplary compositions further comprise one or more scalp health agents such as peptide p18, zinc pyrithione, and tocopherol ([0529], [0526] and [0052]).  US2010/0310644 discloses that these formulations comprise preferably 2 to 50% by weight, preferably 5 to 40% by weight, particularly preferably 8 to 30% by weight, of surfactants, based on the total weight of the formulation ([0172]). In addition, US2010/0310644 discloses that suitable anionic surfactants are alkyl sulfates, alkyl ether sulfates, alkylsulfonates, alkylarylsulfonates, alkyl succinates, alkyl sulfosuccinates, N-alkoyl sarcosinates, acyl taurates, acyl isothionates, alkyl phosphates, alkyl ether phosphates, alkyl ether carboxylates, alpha-olefinsulfonates, in particular the alkali metal and alkaline earth metal salts, e.g. sodium, potassium, magnesium, calcium, and also ammonium and triethanolamine salts, including sodium 
The prior art is silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
wherein C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant wherein Ks' can be measured for any surfactant and surfactant-soluble agent combination and a deposition efficiency recited in claims 2-4. However, the prior art teaches the hair care composition comprising the same surfactant and same surfactant soluble agent in the same concentration as claimed (i.e., the same C, Csi and Ksi) and thus, those are inherent features of the prior art composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
		As such, the instant claims are anticipated by US2010/0310644. 
Response to Applicant’s arguments dated 1/29/21
In response to the previous rejection (dated 4/30/20) Applicants state that instant claim 1 has been amended to recite the limitations of previous claim 21 (anionic surfactant from about 10% to 13% by weight). It is argued that since claim 21 has not been included in the previous rejection under 35 USC 102(a)(1)/(a)(2), the rejection is moot. Applicants reiterated their arguments from the response dated 7/30/2020 and Examiner’s reasons for maintaining the rejection (Final rejection dated 10/29/20), and stated that since the limitations of claim 21 have been included in claim 1 that rejection cannot be maintained.  
However, the argument is not persuasive because instant claim 1 does not recite 10% to 13% from previous claim 21. Instead claim requires “from about 8% to 13% of anionic surfactant”, which was previously presented in claim 20. Claim 20 was rejected under this section in the previous Final office action (10/29/20), and maintained for the same reasons mentioned the Response to Arguments section of the Final rejection dated 10/29/20. Moreover, while instant specification examples 17-25 show a correlation between the fractional soluble concentrations and correlated in vivo surfactant-soluble deposition values showing the criticality of intrinsic solubilization capacity of the surfactant, it is to be noted the results would still not be commensurate in scope with the claim ranges in light of the “from about” and “to about” phrases which denote approximate values and not absolute.  Further, Applicants’ arguments are not found persuasive because as explained in the Final rejection dated 10/29/20 that are incorporated herewith (follows) in their entirety.
		Applicant argued that the prior art does not teach or disclose each and every element as set forth in the present invention because the prior art is silent about “fractional soluble agent concentration (a) defined by the formula. Applicant further argued that personal care compositions with a fractional soluble agent concentration (a) of 0.5-1.0 exhibit increase deposition and high  activity and this unexpected soluble agent deposition advantage allows for extensive formula range flexibility. Also, Applicants argued that there is a strong correlation between the fractional soluble agent concentrations and in vivo surfactant-soluble agent deposition which highlight the impact of surfactant type and Examples 17-25 show a range of fractional soluble agent concentrations and correlated in vivo surfactant-soluble deposition values highlighting the importance of the intrinsic solubilization capacity of the surfactant (Ks1), which is neither taught nor anticipated by US2010/0310644. In addition Application argued that discovering the correlation between fractional soluble agent concentration and in vivo soluble agent deposition provides the formulation with a large degree of freedom in a new dimension surfactant selection, which is neither taught nor anticipated by the prior art. Applicant further argued that even with active and surfactant concentrations locked, surfactant choice has been shown to impact deposition greatly, shifting it from 1.7 to 3.0 µg/cm2 and this present invention covers surfactants that enable higher surfactant-soluble agent deposition targets by covering fractional soluble agent concentrations from about 0.5-1.0; from about 0.6 to 1.0, and from about 0.75 to 1, which is neither taught nor anticipated by US2010/0310644.
In response, it should be noted that the instant claims are not drawn to a method of selecting a surfactant based on the clamed formula (a) (fractional soluble agent i and Ksi) and thus, the fractional soluble agent concentration necessarily falls within the claimed range. Accordingly, the composition of the prior art necessarily enables higher surfactant-soluble agent deposition targets by covering fractional soluble agent concentrations from about 0.5 - 1.0 as claimed. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”). In this regard, Applicant did not provide any evidence that the composition of the prior art does not have the claimed fractional soluble agent concentration. With respect to unexpected soluble agent deposition advantage, the alleged surprising result is immaterial since the claims are anticipated. Hence, the rejection that the instant claims are anticipated by US2010/0310644 has been maintained. 


6.	Claims 1-4, 7-14, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0310393 to Chang et al.
 Instant claim 1 requires from about 8% to from about 25% of one or more surfactants, wherein the surfactant is anionic surfactants or combinations of anionic surfactants are from about 8% to 13% by weight. 
While Applicants stated in their Remarks dated (1/29/21) that the limitation from previous claim 21 has been incorporated into claim 1, it is noted that previously claim 21 recited from about 10% to about 13% by weight, whereas instant claim 1 now amended recites from about 8% to 13 wt%.

US2016/0310393 further discloses that exemplary anionic surfactants for use in the hair care composition include ammonium lauryl sulfate, ammonium laureth sulfate, ammonium C10-15 pareth sulfate, ammonium C10-15 alkyl sulfate, ammonium C11-15 alkyl sulfate, ammonium decyl sulfate, ammonium deceth sulfate, ammonium undecyl sulfate, ammonium undeceth sulfate, triethylamine lauryl sulfate, triethylamine laureth sulfate, triethanolamine lauryl sulfate, triethanolamine laureth sulfate, monoethanolamine lauryl sulfate, monoethanolamine laureth sulfate, diethanolamine lauryl sulfate, diethanolamine laureth sulfate, lauric monoglyceride sodium sulfate, sodium lauryl sulfate, sodium laureth sulfate, sodium C10-15 pareth sulfate, sodium C10-15 alkyl sulfate, sodium C11-15 alkyl sulfate, sodium decyl sulfate, sodium deceth sulfate, sodium undecyl sulfate, sodium undeceth sulfate, potassium lauryl sulfate, potassium laureth sulfate, potassium C10-15 pareth sulfate, potassium C10-15 alkyl sulfate, potassium C11-15 alkyl sulfate, potassium decyl sulfate, potassium deceth sulfate, potassium undecyl sulfate, potassium undeceth sulfate, sodium lauryl sarcosinate, sodium lauroyl sarcosinate, lauryl sarcosine, cocoyl sarcosine, ammonium 
Instant specification recites “from about” without defining the terms of “about”. Similarly, the amounts of surfactant recites “from about” without defining the terms of “about”. Therefore, in the absence of any definition the claimed “from about” of the instant claims as well as the prior art, one can extend the “from about” of instant to lower than 8% and greater than 13% by weight of anionic surfactants, as well as for the weights of the surfactant-soluble active agent. Thus, one can construe that US2016/0310393 teaches overlapping amounts of surfactants and active agents with that claimed. 

Thus, Example 4 of the reference still meets instant claimed amounts of surfactant and active agent.
The weight percentages of the surfactant and surfactant-soluble agent such as piroctone olamine fall within the claimed range recited in claims 1, 10-11 and 19 and the deposition efficiency falls within the claimed range recited in claims 2-4.  The surfactant to surfactant-soluble active concentration is 8:1 (8/1) by weight for the Example 4 or 14:1 (14/1) by weight for the Example 15. US2016/0310393 further discloses that the composition further comprise one or more scalp health agents (claim 15 and [0170]).  
The prior art is silent about “fractional soluble agent concentration (a) defined by the formula, 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
wherein C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant wherein Ks' can be measured for any surfactant and surfactant-soluble agent i.e., the same C, Csi and Ksi) and thus, it is an inherent feature of the prior art composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Response to Applicant’s arguments dated 1/29/21
In response to the previous rejection (dated 4/30/20) Applicants state that instant claim 1 has been amended to recite the limitations of previous claim 21 (anionic surfactant from about 10% to 13% by weight). It is argued that since claim 21 has not been included in the previous rejection under 35 USC 102(a)(1)/(a)(2), the rejection is moot. Applicants reiterated their arguments from the response dated 7/30/2020 and Examiner’s reasons for maintaining the rejection (Final rejection dated 10/29/20), and stated that since the limitations of claim 21 have been included in claim 1 that rejection cannot be maintained.  
However, the argument is not persuasive because instant claim 1 does not recite 10% to 13% from previous claim 21. Instead claim requires “from about 8% to 13% of anionic surfactant”, which was previously presented in claim 20. Claim 20 was rejected under this section in the previous Final office action (10/29/20), and maintained for the same reasons mentioned the Response to Arguments section of the Final rejection dated 10/29/20. As explained in the rejection above, example 4 of US2016/0310393 teaches the amounts of surfactant and active agent that falls within the claimed ranges. Moreover, while instant specification examples 17-25 show a correlation between the fractional soluble concentrations and correlated in vivo surfactant-soluble deposition values showing the criticality of intrinsic solubilization capacity of the surfactant, it is to be noted the results would still not be commensurate in scope with the claim ranges in light of the “from about” and “to about” phrases which denote approximate values and not absolute.   Further, Applicants’ arguments are not found persuasive because as explained in the Final rejection dated 10/29/20 that are incorporated herewith (follows) in their entirety. 
		“Applicant argued that the prior art does not teach or disclose each and every element as set forth in the present invention because the prior art is silent about “fractional soluble agent concentration (a) defined by the formula. Applicant further argued that personal care compositions with a fractional soluble agent concentration (a) of 0.5-1.0 exhibit increase deposition and high  activity and this unexpected soluble agent deposition advantage allows for extensive formula range flexibility. Also, Applicants argued that there is a strong correlation between the fractional soluble agent concentrations and in vivo surfactant-soluble agent deposition which highlight the impact of surfactant type and Examples 17-25 show a range of fractional soluble agent concentrations and correlated in vivo surfactant-soluble deposition values highlighting 2 and this present invention covers surfactants that enable higher surfactant-soluble agent deposition targets by covering fractional soluble agent concentrations from about 0.5 - 1.0; from about 0.6 to 1.0, and from about 0.75 to 1, which is neither taught nor anticipated by US2016/0310393.
In response, it should be noted that the instant claims are not drawn to a method of selecting a surfactant based on the clamed formula (a) (fractional soluble agent concentration), but they are drawn to a composition. The fractional soluble agent concentration is calculated based on all three components (C, Cs', and Ks'). C is the surfactant-soluble agent concentration, Cs' are the surfactant concentrations and Ks' is the solubilization capacity of each type of surfactant. Thus, as long as the prior art teaches the use of the same surfactant soluble agent and the same surfactant in the same concentrations as claimed, the Ks’ is the same for that same surfactant because the solubilization capacity is an inherent (intrinsic) property for each type of surfactant as acknowledged by Applicants.  As stated in the previous rejection, the prior art teaches the composition comprising the same surfactant (e.g., sodium laureth-1 sulfate) and same surfactant soluble agent (i.e, piroctone olamine) in the same concentrations i and Ksi) and thus, the fractional soluble agent concentration necessarily falls within the claimed range. Accordingly, the composition of the prior art necessarily enables higher surfactant-soluble agent deposition targets by covering fractional soluble agent concentrations from about 0.5 - 1.0 as claimed. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. It is also noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”). In this regard, Applicant did not provide any evidence that the composition of the prior art does not have the claimed fractional soluble agent concentration. Actually, the Examiner’s conclusion is further evidenced by the instant specification. For example, the instant specification discloses that the . 

	Claim Rejections - 35 USC § 103

7.	Claims 1-17, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102015204987 to Bluck et al., as evidenced by MIPA-laureth sulfate supplier distributor- CAS 83016-76-6 (Parchem fine & specialty chemicals- attached).
Bluck teaches shampoo care composition comprising anionic surfactant, amphoteric surfactant, conditioning care components and anti-dandruff active agents such as climbazole, ketoconazole, piroctone olamine etc (abstract) and thus meet instant claims 12-16. Bluck teaches anionic surfactants in amounts of 8-12 wt% that falls within the claimed 8-25% (abstract; 0031); and anionic surfactants include alkyl 
Bluck discussed above fails to teach the exact ratios of claims 5-7. However, Bluck teaches the claimed anionic surfactants and active agents (surfactant-soluble actives) in amounts that are within the claimed ranges, as explained above. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the similar or same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, . 


8.	Claims 1-14, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0310393.
	 US2016/0310393 as applied supra to claims 1-4, 7-14, 19 and 22 is herein applied for the same teachings in their entirety.  
The prior art does not specifically disclose specific examples having the ratio of 15:1 or 10:1 recited in claims 5-6.  However, the specific examples of the prior art discloses the range of 8:1 to 14:1 and the concentration range of surfactant can be 8 to In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the similar or same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 IIA.
Also, US2016/0310393 does not disclose specific examples having a blend of anionic surfactants that included amino acid based anionic surfactants recited in claim 23.  
However, US2016/0310393 already discloses amino acid based anionic surfactants such as: sodium lauryl sarcosinate, sodium lauroyl sarcosinate, lauryl sarcosine, cocoyl sarcosine disodium lauryl sulfosuccinate, disodium laureth sulfosuccinate, sodium bistridecyl sulfosuccinate, sodium dioctyl sulfosuccinate, sodium dihexyl sulfosuccinate, sodium dicyclohexyl sulfosuccinate, sodium diamyl sulfosuccinate, sodium diisobutyl sulfosuccinate, and linear bis(tridecyl) sulfosuccinate as 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a blend of anionic surfactants including an amino acid based anionic surfactant because US2016/0310393 already teaches, motivates and suggests that  amino acid based anionic surfactants are suitable for its hair care composition comprising piroctone olamine and can be used interchangeably or in combination with those anionic surfactants used in the above specific examples.  The skilled artisan would have reasonably expected that the amino acid based anionic surfactant would have similar or same properties as the other anionic surfactants used in the above specific examples in the absence of evidence to the contrary. In addition, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number in the thousands or more.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”
Response to Applicant’s arguments dated 1/29/21
Applicants submitted the same arguments regarding US2016/0310393, thus the same response as stated above is applied.  They argue that the soluble agent The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103. Therefore the rejection has been maintained. 
Double Patenting Rejections
9. Claims 1-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-24 of copending application 15/135998.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a hair care composition comprising the same anionic surfactant or a combination thereof and the 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
 and a deposition efficiency, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the overlapping concentration as claimed (i.e., the same C, Csi and Ksi) and thus, those are inherent features of the composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the instant claims are anticipated by, or would have been obvious over the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10. Claims 1-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of copending application 16/170498.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a hair care composition comprising the same anionic surfactant or a combination thereof and the 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the overlapping concentration as claimed (i.e., the same C, Csi and Ksi) and thus, it is an inherent feature of the composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the instant claims would have been obvious over the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
11. Claims 1-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of copending application 16/170516.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the copending application are drawn to a hair care 
    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the overlapping concentration as claimed (i.e., the same C, Csi and Ksi) and thus, it is an inherent feature of the composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the instant claims would have been obvious over the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12. Claims 1-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 and 31-47 of copending application 15/962351.  

    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
 and a deposition efficiency, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the same concentration as claimed (i.e., the same C, Csi and Ksi) and thus, those are inherent features of the composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the instant claims are anticipated by or would have been obvious over the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
13. Claims 1-14, 19 and 22-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-48 of copending application 15/962327.  

    PNG
    media_image1.png
    72
    111
    media_image1.png
    Greyscale
, they recite the hair care composition comprising the same surfactant and same surfactant soluble agent in the same  concentration as claimed (i.e., the same C, Csi and Ksi) and thus, it is an inherent feature of the composition. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). When the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Thus, the instant claims are anticipated by, or would have been obvious over the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicants’ argument:


Conclusion
No claims are allowed.
                                                                                                                                                                                            	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611